DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 8 and 13 are objected to because of the following informality:
Regarding claim 8: the phrase “of first mover” should read ‘of the first mover’.
Regarding claim 13: the phrase “a strip feeding direction” should read ‘the feeding direction of the steel strip’.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claims 2 and 6-7: it is unclear if each recitation of “the electromagnets” is referring to the plurality of electromagnets or only to the electromagnets disposed on the first and second sides of the steel strip in claim 1. It is being interpreted as referring to any and all of the electromagnets.
Regarding claims 8-9: it is unclear which of the first and second plurality of electromagnets each recitation of “the electromagnets” is referring to. It is being interpreted as referring to both.
Further regarding claim 9: it is unclear if the “group of electromagnets disposed on a first side” and the “group of electromagnets disposed on a second side” are intended to be additional to the first and second plurality of electromagnets of claim 8. They are being interpreted as being part of the first and second pluralities.
Regarding claims 9 and 12: it is unclear which of the first and second plurality of electromagnets of claim 8 each recitation “the plurality of electromagnets” is referring to. It is being interpreted as including both of the first and second pluralities.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-2, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (JP 2003-113460 A), in view of Fujioka et al. (JP 2009-114533 A).
Regarding claim 1: Mihara discloses a crossbow correction device for correcting crossbow of a steel strip by a magnetic force during conveyance, comprising:
a plurality of electromagnets arranged in a strip width direction of the steel strip (¶ [0031]) and facing each other so as to sandwich the steel strip in a strip thickness direction (see electromagnets 8 relative to strip 1, fig. 1);
a mover (the first and second support members of annotated fig. 3 of Mihara below) configured to move (via moving devices 15, 16) the electromagnets relative to the steel strip (¶ [0043]); and
a controller configured to operate the mover (¶ [0043]), based on a current value flowing through the electromagnets (¶ [0014], “the output value of the electromagnet—that is a value of the current—is detected…and the electromagnet [is] moved according to the detected output value”; lines 109-112 in ¶ [0010] make it clear that the output value is a value of current flowing through the electromagnets),
wherein the mover (15, fig. 3) includes a first support member supporting an electromagnet (8) disposed on a first side in the strip thickness direction of the steel strip (¶ [0052], “electromagnetic pad”; also see annotated fig. 3 of Mihara below) and a second support member (see fig. 3 below) supporting an electromagnet (8) disposed on a second side in the strip thickness direction of the steel strip among the plurality of electromagnets (see fig. 3; ¶ [0031]), and the first support member and the second support member are each movable in a 
wherein the controller (11, fig. 3) is configured to cause translational movement (indicated by the directional arrows near electromagnets 8 in fig. 3) of the first support member as a single unit and the second member as a single unit (see annotated fig. 3 of Mihara below) (¶ [0043]).

    PNG
    media_image1.png
    235
    330
    media_image1.png
    Greyscale

Annotated Figure 3 of Mihara

Mihara is silent regarding the mover extending along an entire width of the steel strip.
However, Fujioka teaches a crossbow correction device comprising a mover (41) extending along an entire width of a steel strip (S), the mover configured to move electromagnets (63) relative to the strip (see figs. 1, 12-14 and ¶ [0030]).
Therefore, since the movers of Mihara and Fujioka are used for the same purpose, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mover of Mihara with the mover of Fujioka, since the substitution would result in the predictable use of a known device for moving electromagnets relative to a strip (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

However, Fujioka teaches the mover (41) comprises first and second support members, each having an upper member (41a) and a lower member (41b), each of the lower members include their own motor (91) for causing rotational movement of the support members, individually (figs. 13-14; ¶ [0033], [0035]). The crossbow correction device further comprises a controller that communicates with plate shape detection sensors (62), and the controller is configured to cause the rotational movement in response to the detected plate shape (see the rotational arrows in figs. 13-14; ¶ [0029], “control is performed”; and ¶ [0041], “the detected distance to each part of the strip steel S is used as a control target value”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Mihara’s controller to cause a rotational movement of the first support member as a single unit and the second support member as a single unit, individually, thereby providing more robust control by allowing for the first and second support members to be adjusted individually, as taught by Fujioka.
Regarding claim 2, which depends on claim 1: Mihara discloses a distance detector (displacement sensor 7) for detecting a distance between the steel strip and each of the electromagnets (¶ [0030], “detecting…the amount of off-center of the strip by the displacement sensor 7”; also see ¶ [0042]),
wherein the controller is configured to adjust respective magnetic forces of the electromagnets (¶ [0032], “exciting current of each electromagnet 8 is adjusted”) based on a 
Regarding claim 7: Mihara discloses a molten metal plating facility comprising:
a wiping nozzle (6, fig. 1; ¶ [0002]) for spraying a gas to a steel strip (the recitation “for spraying a gas to a steel strip” is the intended use of the wiping nozzle and, accordingly, is not being given patentable weight); and
a crossbow correction device (7-9, fig. 1) for correcting crossbow of the steel strip by a magnetic force during conveyance (the recitation “for correcting crossbow of the steel strip by a magnetic force during conveyance” is the intended use of the crossbow correction device and, accordingly, is not being given patentable weight),
wherein the crossbow correction device is the crossbow correction device according to claim 1 (see claim 1 above), and
wherein the wiping nozzle (6) is configured to move together with the electromagnets (8) in the strip thickness direction of the steel strip (¶¶ [0014], [0043]; also see the directional arrows associated with the wiping nozzle 6 and the electromagnets 8 in fig. 3).
Regarding claim 8: Mihara discloses a crossbow correction method for correcting crossbow of a steel strip by a magnetic force during conveyance (Abstract; fig. 3), comprising:
arranging a first plurality of electromagnets (8) in a strip width direction on a first mover (see annotated fig. 3 of Mihara below) on a first side of the steel strip in a strip thickness direction, and arranging a second plurality of electromagnets (8) in the strip width direction on a second mover (fig. 3 below), while the first and second plurality of electromagnets face each 
moving the electromagnets (8) relative to the steel strip in a plane perpendicular to a feeding direction of the steel strip (see the directional arrows in fig. 3), based on a current value flowing through the electromagnets (¶ [0014], “the output value of the electromagnet—that is a value of the current—is detected…and the electromagnet [is] moved according to the detected output value”; lines 109-112 in ¶ [0010] make it clear that the output value is a value of current flowing through the electromagnets).

    PNG
    media_image2.png
    234
    388
    media_image2.png
    Greyscale

Annotated Figure 3 of Mihara


Mihara is silent regarding each of the first and second movers extending along an entire width of the steel strip.
However, Fujioka teaches a crossbow correction device comprising first and second movers (41, figs. 2, 4; fig. 4 only shows portions 41b of 41) extending along an entire width of a steel strip (S), the movers are configured to move electromagnets (63) relative to the strip (¶ [0030]).
Therefore, since the movers of Mihara and Fujioka are used for the same purpose, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the movers of Mihara with the movers of Fujioka, since the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Mihara is also silent regarding the moving step causing a rotational movement of the first mover as a unit and a rotational movement of the second mover as a unit, individually.
However, Fujioka teaches that each of the movers (41) include their own motor (91) for causing rotational movement of the movers, individually (figs. 13-14; ¶ [0033], [0035]). The crossbow correction device comprises a controller that communicates with plate shape detection sensors (62), and the controller is configured to cause the rotational movement in response to the detected plate shape (see the rotational arrows in figs. 13-14; ¶ [0029], “control is performed”; and ¶ [0041], “the detected distance to each part of the strip steel S is used as a control target value”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihara’s method such that the moving step includes causing a rotational movement of first mover as a unit and a rotational movement of the second mover as a unit, individually, thereby providing more robust control by allowing for the movers to be adjusted individually based on the detected distance between each of the electromagnets and the strip, as taught by Fujioka.
Regarding claim 9, which depends on claim 8: Mihara discloses a magnetic force control of adjusting respective magnetic forces of the electromagnets, based on a distance (“amount of off-center of the strip”) between the steel strip and each of the electromagnets (¶¶ [0030], [0032], magnetic force is adjusted by adjusting current passing through the electromagnets, 
a first movement control of moving a group of electromagnets disposed on a first side in the strip thickness direction of the steel strip and a group of electromagnets disposed on a second side in the strip thickness direction of the steel strip among the plurality of electromagnets (see fig. 3, both the left-side and right-side groups of electromagnets 8 are moved either to the left or right, as indicated by the directional arrows associated with electromagnets 8).
Regarding claim 13, which depends on claim 8: Mihara discloses a roll movement control of moving a roll disposed upstream of the plurality of electromagnets in a strip feeding direction (¶ [0034]), based on the current value (“detected value of each electromagnet”) flowing through the plurality of electromagnets (¶ [0036]; lines 109-112 in ¶ [0010] make it clear that the detected value is a value of current flowing through the electromagnets).
Claims 3-4 and 10-11 and are rejected under 35 U.S.C. 103 as being unpatentable over Mihara, in view of Fujioka, and further in view of Löfgren et al. (US 2009/0175708 A1).
Regarding claim 3, which depends on claim 2: the modification of Mihara set forth in claim 1 above teaches the controller (11, fig. 3 of Mihara) is configured to cause translational movement (indicated by the directional arrows near elements 8 in fig. 3) of the first support member and the second support member (see annotated fig. 3 of Mihara above) (¶ [0043]) individually (as taught by Fujioka in claim 1).
Mihara is silent regarding the controller being configured to perform control so as to reduce a difference between a total current value flowing through the electromagnet 
However, Löfgren teaches reducing a difference between a total current value flowing through each of at least one pair of opposing electromagnets such that the same amount of current is fed to the electromagnets (¶ [0051]). Löfgren further teaches that this is useful for centering the strip between the electromagnets (¶ [0051]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Mihara’s controller to perform control to reduce a difference between a total current value flowing through the electromagnets supported by the first and second support members, thereby centering the strip between the electromagnets, as taught by Löfgren.
Regarding claim 4, which depends on claim 2: Mihara is silent regarding the controller being configured to perform control so as to reduce a difference between a first sum and a second sum, where the first sum is a sum of a total current value flowing through the electromagnet supported by the first support member and positioned on a first side of a center in the strip width direction of the steel strip and a total current value flowing through the electromagnet supported by the second support member and positioned on a second side of the center in the strip width direction of the steel strip, and the second sum is a sum of a total current value flowing through the electromagnet supported by the second support member and positioned on the first side of the center in the strip width direction of the steel strip and a total current value flowing through the electromagnet supported by the first support member and positioned on the second side of the center in the strip width direction of the steel strip.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihara’s controller to perform control to reduce a difference between a total current value flowing through the electromagnets supported by the first and second support members, thereby centering the strip between the electromagnets, as taught by Löfgren.
Regarding claim 10, which depends on claim 9: Mihara discloses the controller is configured to cause translational movement of a first group and a second group of electromagnets disposed on opposing sides of the steel strip (¶¶ [0031], [0043]).
Mihara is silent regarding reducing a difference between a total current value flowing through the electromagnets disposed on the first side in the strip thickness direction of the steel strip and a total current value flowing through the electromagnets disposed on the second side in the strip thickness direction of the steel strip.
However, Löfgren teaches reducing a difference between a total current value flowing through each of at least one pair of opposing electromagnets such that the same amount of current is fed to the electromagnets (¶ [0051]). Löfgren further teaches that this is useful for centering the strip between the electromagnets (¶ [0051]).

Regarding claim 11, which depends on claim 9: the modification of Mihara in claim 8 teaches the first movement control including causing the rotational movement of the first mover and causing the rotational movement of the second mover (as taught by Fujioka in claim 8).
Mihara is silent regarding reducing a difference between a first sum and a second sum, where the first sum is a sum of a total current value flowing through the electromagnets disposed on the first side in the strip thickness direction of the steel strip and positioned on a first side of a center in the strip width direction of the steel strip and a total current value flowing through the electromagnets disposed on the second side in the strip thickness direction of the steel strip and positioned on a second side of the center in the strip width direction of the steel strip, and the second sum is a sum of a total current value flowing through the electromagnets disposed on the second side in the strip thickness direction of the steel strip and positioned on the first side of the center in the strip width direction of the steel strip and a total current value flowing through the electromagnets disposed on the first side in the strip thickness direction of the steel strip and positioned on the second side of the center in the strip width direction of the steel strip.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihara to reduce a difference between a total current value flowing through the electromagnets of the opposing groups of electromagnets on the first and second movers, thereby centering the strip between the electromagnets, as taught by Löfgren.
Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara, in view of Fujioka, and further in view of Kuwana et al. (JP 2003-293111 A).
Regarding claim 5, which depends on claim 2: Mihara discloses the mover (15, fig. 3) is capable of moving the electromagnet (8) supported by the first support member and the electromagnet (8) supported by the second support member in the strip width direction of the steel strip (1) (see annotated fig. 3 of Mihara above), and the controller (11) is configured to operate the mover (15) (see fig. 3).
Mihara is silent regarding a strip end detector for detecting a position of an end of the steel strip in the strip width direction, moving the first and second support members individually, and controlling the mover based on a detection result of the strip end detector.
However, Kuwana teaches a crossbow correction device (see fig. 13; ¶ [0010] – [0011]) comprising a strip end detector (edge sensor 5) for detecting a position of an end of the steel strip in the strip width direction (¶ [0050]), and a mover capable of moving electromagnet (2) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mover of Mihara such that the first and second support members are configured to move in the strip width direction individually and based on a detection result of a strip end detector, thereby enabling the electromagnets to always follow a position separated from the edge of the metal band by a predetermined distance, as taught by Kuwana.
Regarding claim 6, which depends on claim 1: Mihara discloses that the controller is configured to operate the mover (¶ [0043]).
Mihara is silent regarding the controller being configured to operate the mover based on a detection result of a strip end detector.
However, Kuwana teaches the strip end detector (edge sensor 5) is for detecting a position of an end of the steel strip in the strip width direction (¶ [0050]), and the mover capable of moving electromagnet (2) supported by a first support member (24a) and the electromagnet (2) supported by the second support member (24b) in the strip width direction of the steel strip individually (¶ [0029]; also see fig. 1, 3, 4), and wherein the controller is configured to operate the mover, based on a detection result of the strip end detector (¶ 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mover of Mihara such that the first and second support members are configured to move in the strip width direction individually and based on a detection result of a strip end detector, thereby enabling the electromagnets to always follow a position separated from the edge of the metal band by a predetermined distance, as taught by Kuwana.
Mihara does not explicitly disclose that the controller is configured to operate the mover in a state where current is not applied to the electromagnets. Examiner contends that Mihara’s controller would be capable of such, and it would be obvious to the skilled artisan to configure Mihara’s controller to operate in the claimed manner so that the electromagnets are in their proper operating position relative to the strip before current is applied to the electromagnets, thereby preventing any potential waste of current due to an electromagnet being positioned too far from the strip for the current to be effective.
Regarding claim 12, which depends on claim 9: Mihara discloses a third movement control of moving each of the plurality of electromagnets (8) in the strip thickness direction of the steel strip (1), based on a distance between the steel strip and each of the plurality of electromagnets (¶¶ [0032], [0043]).

However, Kuwana teaches a crossbow correction device (see fig. 13; ¶ [0010] – [0011]) comprising a strip end detector (edge sensor 5) for detecting a position of an end of the steel strip in the strip width direction (¶ [0050]), and a mover capable of moving electromagnet (2) supported by a first support member (24a) and the electromagnet (2) supported by the second support member (24b) in the strip width direction of the steel strip individually (¶ [0029]; also see fig. 1, 3, 4), and wherein the controller is configured to operate the mover, based on a detection result of the strip end detector (¶ [0052]). Kuwana further teaches that by this operation, “the moving electromagnet can always follow a position separated from the edge of the metal band by a predetermined distance” (¶ [0052]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mover of Mihara such that the first and second support members are configured to move in the strip width direction individually and based on a detection result of a strip end detector, thereby enabling the electromagnets to always follow a position separated from the edge of the metal band by a predetermined distance, as taught by Kuwana.
Mihara does not explicitly disclose that the second and third movement controls take place in a state where current is not applied to the electromagnets. Examiner contends that Mihara would be capable of such, and it would be obvious to the skilled artisan to configure Mihara to operate in the claimed manner so that the electromagnets are in their proper 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753